On the Merits.
These cases are now finally submitted, having been remanded for correction of the minutes of the proceedings had in the district court. It appears now that appellant Moore was present in court when his attorney waived arraignment, and in fact during all of the proceedings had in the district court.
 The ruling on the motion to quash the bill of information was correct. The bill did not say what kind of intoxicating liquor the defendant had had in his possession for beverage purposes: If, because of the omission, defendant had asked for a bill of particulars, and if it had then been alleged that the liquor referred to was of the kind which, because of its per cent, of alcohol, was declared intoxicating by federal legislation, defendant would have had a cause for pleading that - section 8 of Act 39 of 1921, in- so far as it defined intoxicating liquor by reference to federal legislation, was unconstitutional. But it is now well settled that the statute is not unconstitutional in so far as it declares that whisky, wine, beer, gin, and the other well-remembered beverages are intoxicating. For all that we know, the beverage which the defendant in this case had in his possession might have been one of those varieties.
The conviction in each case is affirmed.